Citation Nr: 9921113	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  97-32 451A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California



THE ISSUE

Entitlement to a disability rating in excess of 20 percent for a 
back disorder, to include the issue of entitlement to a total 
rating based on individual unemployability.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1980 to April 1983.

Service connection was granted for a back disorder by an October 
1983 rating decision.  At the time, the back disorder was 
identified as spondylolisthesis L5-S1, narrowing of disc L5-S1.  
A 10 percent disability rating was assigned pursuant to 
Diagnostic Code 5295, effective April 30, 1983.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which found that the veteran was not entitled to a 
disability rating in excess of 10 percent.  The 20 percent rating 
was subsequently granted by a February 1998 Hearing Officer's 
decision, and was effective August 26, 1996.

The veteran provided testimony at a personal hearing before the 
RO in December 1997, a transcript of which is of record.  It is 
also noted that the veteran originally requested a personal 
hearing before a Member of the Board as part of his Substantive 
Appeal.  However, this hearing request was withdrawn in April 
1999.

The Board notes that in August 1996 the veteran submitted a 
statement to the RO  in which he requested reconsideration of an 
April 1996 Board decision which denied his claim of entitlement 
to a disability rating in excess of 10 percent for his back 
disorder.  The RO construed this statement as a request for an 
increased rating, which resulted in the issue currently on 
appeal.  By this decision, the veteran is hereby informed that 
motions for reconsideration of a final Board decision must be 
filed directly with the Board pursuant to the requirements of 
38 C.F.R. § 20.1001 (1998).  The RO does not have the authority 
to reconsider or otherwise revise a final Board decision.


FINDINGS OF FACT

1.  The evidence on file shows that the veteran's back disorder 
is manifest by no more than moderate limitation of motion, and 
moderate symptoms of intervertebral disc syndrome with recurring 
attacks.

2.  The evidence does not show that the veteran's back disorder 
is manifest by severe symptoms with listing of the whole spine to 
opposite side, positive Goldthwait's sign, marked limitation of 
forward bending in a standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion.

3.  The veteran has not engaged in substantial gainful employment 
since March 1997.

4.  The veteran has a high school education, and has worked as a 
polisher, nurse's aide, machinist, and CNC operator.

5.  The veteran's back disorder is his only service-connected 
disability.

6.  Medical evidence of record reflects that the veteran 
continues to suffer from his service-connected back disorder, and 
that he is also suffering from alcohol abuse in remission; pain 
disorder; hypercholesterolemia; right hip pain; atypical chest 
pain with abnormal EKG; internal hemorrhoids; and an anxiety 
disorder, not otherwise specified (NOS).

7.  In August 1998, the Social Security Administration (SSA) 
found that the veteran was disabled under the SSA's rules, and 
entitled to Social Security benefits retroactive to March 1997.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent 
for a back disorder has not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.71a, Diagnostic Codes 
5292, 5293, 5295 (1998).

2.  The criteria for a total rating based on individual 
unemployability due to service-connected disability have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 
3.340, 3.341, 4.14, 4.16, 4.19 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.  The veteran entered service in March 1980 and 
service medical records disclose that in June 1982 he was seen 
for complaint of left-sided back pain of five days duration.  The 
assessment was back sprain.  In January 1983, examination 
revealed minimal low back spasms.  The assessment was minor 
paraspinal muscle spasms.  He was released from service in April 
1983.

At an August 1983 VA medical examination, the veteran was found 
to have minimal muscle spasm and tenderness of the lumbosacral 
region to the right.  X-rays of the lumbosacral spine revealed a 
slightly narrowed intervertebral disc space at L5-S1 and 
spondylosis at the L5 level.  The diagnoses were 
spondylolisthesis at L5-S1, lumbarization at the fifth lumbar 
vertebral and a narrowing disc space at L5-S1.

Service connection was granted for a back disorder by an October 
1983 rating decision.  At the time, the back disorder was 
identified as spondylolisthesis L5-S1, narrowing of L5-S1.  A 10 
percent disability rating was assigned pursuant to Diagnostic 
Code 5295, effective April 30, 1983.  This 10 percent rating was 
subsequently confirmed by a February 1993 rating decision, that 
was upheld by an April 1996 Board decision.

In August 1996 statement, the veteran asserted that he was 
entitled to a disability rating of 40 percent under Diagnostic 
Code 5295.  He asserted that he had narrowing of disc at L5 to 
S1, which he contended met the requirements for a 40 percent 
rating.

Private medical records were subsequently obtained from G. L. 
Vannix, M.D., that covered the period from December 1995 to May 
1996.  These records show treatment for back pain.  

Also on file is a July 1996 MRI report of the lumbar spine from 
Ventura Coast Imaging Center.  This MRI showed that the 
lumbosacral curvature was normal.  The conus was not low lying, 
and the vertebral bodies showed normal morphology and signal 
intensity.  No paraspinous masses were identified.  With respect 
to the disc space, it was noted that L1-2, L2-3, L3-4, and L5-S1 
showed normal disc space and disc height.  There were no disc 
bulges or herniations present.  The posterior elements were 
normal showing no hypertrophy of the ligamentum flavum or facets.  
No spinal stenosis was present, and the nerve root canals were 
clear.  However, L4-5 showed decreased disc signal and disc space 
height.  There was a 4 mm central posterior disc protrusion which 
flattened the anterior aspect of the thecal sac.  Mild facet 
arthropathy flattened the posterolateral aspect of the thecal 
sac.  This resulted in a mild reduction of the central canal.  
The nerve root canals exhibited a mild to moderate stenosis, 
bilaterally.  An addendum stated that review of the MRI scan 
revealed bilateral pars defects with no evidence of 
separation/slippage of L4.  There was no increased T2 signal 
present within the area of the defect.

The veteran also submitted an October 1996 private medical 
statement from L. Podesta, M.D.  Dr. Podesta noted that he had 
evaluated the veteran for the first time in May 1996, with a 
chief complaint of low back pain.  Also, it was noted that the 
veteran was currently employed as a CNC operator.  It was further 
noted that the veteran reported the pain was constant, and 
described it as stabbing in nature.  He had no complaints of pain 
radiating into his lower extremities, and he did not have pain 
when he ascended and descended steps.  Additionally, he had no 
complaints of paresthesias, including numbness or tingling or 
pins and needles sensation in his lower extremities.  However, he 
reported that he occasionally had pain in the anterior aspect of 
his right knee, which may have been secondary to a primary knee 
complaint.  It was noted that he was taking medication for his 
back complaints.  Dr. Podesta stated that on initial evaluation 
the veteran's pain did not change, nor did it increase or 
decrease significantly with forward flexion at the waist or 
extension of the lumbar spine, which could signify an instability 
of the spondylolisthesis.  The veteran only complained of 
worsening pain with trunk rotation.  His physical findings 
revealed a full range of motion of the lumbar spine.  In 
particular, lumbar spine extension was full and non-tender.  
Notwithstanding the foregoing, rotational activities into 
extension, both to the right and left, increased the pain.  Both 
lower extremities were grossly "neurovascularly" intact, 
revealing normal tendon reflexes, sensory examination and muscle 
strength.  Radiographically, the veteran appeared to have an L4 
spondylolysis present with notable pars defect on standard films.  
However, Dr. Podesta noted that he was unable to appreciate a 
spondylolisthesis or intervertebral disc space narrowing at that 
time.  Dr. Podesta stated that his initial impression was that 
the veteran had low back pain secondary to the spondylolysis, and 
recommended physical therapy and anti-inflammatory medication.  
When the veteran was reevaluated in June 1996, he had developed 
pain which radiated into his lower extremities.  As a result, a 
nerve conduction/EMG study was performed in June 1996 which 
revealed both NCV and EMG findings consistent with a left L5-S1 
nerve root compression and radiculopathy.  Dr. Podesta 
recommended the veteran continue with physical therapy and anti-
inflammatory medication.  It was noted that the veteran continued 
to exhibit minor limitations in range of motion of his lumbar 
spine, but continued to exhibit a gross neurological exam.  Dr. 
Podesta summarized the findings of the July 1996 MRI report, and 
thereafter recommended that the veteran be started on a muscle 
relaxant.  Dr. Podesta also recommended that the veteran have an 
epidural steroid injection performed at the left L4-5 spinal 
segment under fluoroscopic guidance to relieve the radicular 
symptoms exhibited that were noted on electrodiagnostic testing.  
In September 1996 the veteran was reevaluated, at which time he 
reported an improvement in his lumbar spine after the injection, 
and it was noted that he had become more functional and flexible 
after receiving the steroid epidural injection.  However, he 
continued to experience a mild achy pain in the lumbar spine 
which did not radiate at that time.  Physical examination 
revealed full range of motion and a normal neurological 
examination.  

In a May 1997 rating decision, the RO denied a disability rating 
in excess of 10 percent for spondylolisthesis L5-S1 with disc 
narrowing.  The veteran appealed this decision to the Board.

The veteran also submitted additional medical records in support 
of his claim, including a May 1997 examination report from T. F. 
Golden, M.D.  Dr. Golden noted that the veteran's current 
symptoms included pain in the lower back area with radiation to 
the posterolateral right hip.  It was further noted that the 
veteran denied any distal radiation of pain, weakness, or 
numbness in his lower extremities.  On examination, Dr. Golden 
described the veteran as a somewhat anxious male who moved easily 
on and off the exam table.  Spinal range of motion was found to 
be limited to a moderate degree.  On palpation, Dr. Golden found 
tenderness in the low lumbar area extending to the right 
posterolateral hip and sciatic notch.  Straight leg raising 
revealed back discomfort at 80 degrees without leg pain.  
Patrick's test was negative for hip disease.  Hip range of motion 
was found to be full and without pain.  Neurological testing in 
the lower extremities revealed normal strength in all major motor 
groups.  Sensation was intact to light touch.  Deep tendon 
reflexes were hypoactive.  Dr. Golden also noted the findings of 
the July 1996 MRI report, as well as July 1996 X-rays which 
showed a bilateral pars defect at L4-5 without slippage.  It was 
further noted that June 1996 EMG nerve conduction studies by Dr. 
Podesta revealed a left L5-S1 radiculopathy.  Based on the 
foregoing, Dr. Golden diagnosed spondylolysis L4-5 with 
associated degenerative disc disease.  Dr. Golden further 
commented that the veteran should be restricted from performing 
heavy lifting, frequent stooping and bending, as well as 
prolonged standing or walking.

Also on file is an employee performance evaluation report on the 
veteran, concerning the period from August 1995 to August 1996.  
This report shows that the veteran met or exceeded all of the 
evaluation standards with the exception of attendance.  He was 
found to need improvement in this area because he had missed 113 
hours for personal reasons.

VA records are on file which show that the veteran was in 
domiciliary care from July to November 1997.  Diagnoses from this 
period included alcohol abuse in remission; pain disorder; 
chronic low back pain, secondary to herniated L4-5; 
hypercholesterolemia; right hip pain; and atypical chest pain 
with abnormal EKG.  His Global Assessment of Functioning (GAF) at 
discharge was found to be fair.  The report of this domiciliary 
period noted that the veteran worked as a nurse's assistant for 
one year and a machinist for 12 years until he quit in March 1997 
due to intractable back pain.  It was noted that he applied for 
SDI which was approved in April 1997, but reviewed and denied in 
June 1997.  It was further noted that the veteran reported he had 
been diagnosed with an anxiety disorder in 1995 and treated with 
medication by a doctor at the outpatient clinic.  Review of 
systems noted, among other things, that the veteran had right hip 
and right bilateral buttock pain, and low back pain which 
occurred daily and was like "tracks."  The pain was worse with 
standing and walking.  Straight leg raising was negative, 
bilaterally.  It was noted that the veteran was seen by 
orthopedics services twice during his stay.  An MRI revealed a 
small L4-5 disc protrusion.  Conservative treatment was 
recommended, and he was to follow up only if symptoms worsened.  
He was also referred for physical therapy.  Narcotic treatment 
was tapered.  The veteran was advised to use medication for mild 
to moderate pain.  He was to use Darvon only for severe pain 
during the later part of his stay.  It was further noted that the 
veteran was scheduled for "TB education," but he did not 
attend.  The veteran was insistent that only narcotics relieved 
his back pain.  He was in the pain clinic at one point, but he 
walked out prior to being seen stating that the wait was too 
protracted.  He was rescheduled for the pain clinic, but did not 
attend the appointment prior to discharge.

Also on file are VA medical records which cover the period from 
July to November 1997, which show treatment for back pain, among 
other things.  These records include a September 1997 X-ray of 
the lumbar spine.  The X-rays noted a transitional L5 vertebral 
body.  There was normal alignment of the lumbar spine, without 
evidence of subluxation or acute fracture.  Facet joints appeared 
unremarkable.  No pars defects were seen.  Sacroiliac joints were 
within normal limits.  Overall impression was of an unremarkable 
examination.  October 1997 X-rays of the thoracic spine found the 
osseous structures, articular spaces, and surrounding soft 
tissues to be unremarkable.  No radiopaque foreign body was seen.  

An October 1997 VA MRI of the lumbar spine showed that the 
vertebral marrow signal and vertebral alignment were within 
normal limits.  There was no evidence of compression fracture, 
and there was no evidence of subluxation.  The conus medullaris 
on both the T2-weighted axial, and on the T1 and T2-weighted 
sagittal images were normal in appearance, without evidence of 
signal abnormality or enlargement.  The T12-L1, L1-2, L2-3, and 
L3-4 levels were essentially unremarkable.  However, at L4-5 
there was evidence of marked degenerative joint disease, with 
disc desiccation, and loss of intervertebral disc space height.  
A punctuate focus of T2-weighted hyperintensity was noted along 
the posterior annular margin, consistent with radial annular 
tear.  There was an associated posterior central disc protrusion, 
which it was opined might represent a small disc herniation.  It 
was further opined that this, in combination with some posterior 
epidural fat, caused a very mild narrowing of the spinal canal.  
However, there was no evidence of significant canal narrowing, 
clumping of nerve roots, or effacement of the cerebrospinal fluid 
(CSF).  Moreover, there was mild associated facet arthropathy at 
L4-5, and there was also evidence of some facet arthropathy at 
L5-S1.  It was noted that previous plain film dictation referred 
to a transitional L5 vertebral body.  For the purposes of this 
examination, the last full disc space seen was labeled as L5-S1, 
and the obvious degenerative changes are labeled at the L4-5 
level.  The overall impression was that there was evidence of 
moderate degenerative disease at L4-5, with a small radial 
posterior annular tear, and associated small posterior central 
disc protrusion, most likely representing a small disc 
herniation.  However, it was noted that this only mildly 
flattened the anterior aspect of the thecal sac, and there was no 
evidence of significant canal stenosis.  The remaining levels 
were essentially unremarkable.  It was noted that the conus 
medullaris was normal in appearance.  Nevertheless, there was 
some facet arthropathy at L4-5, and L5-S1.  There was also mild 
right L4-5 neural foraminal narrowing, without evidence of 
exiting nerve root impingement.

At his December 1997 personal hearing, the veteran testified that 
he had recently missed a lot of work due to his back disorder.  
For example, he testified that he had missed 113 hours at his 
last job because of his back.  The veteran testified that he had 
held his last job for a year and a half, until he was laid off in 
March 1997.  He testified that he was currently unemployed, and 
receiving state disability benefits.  However, he testified that 
no final decision had been reached regarding his case, and that 
he was receiving interim disability benefits until a final 
decision was made.  Regarding his current symptomatology, the 
veteran testified that his muscle spasms had increased, and he 
had excruciating pain with these spasms that radiated down his 
lower left leg.  He described this pain as intermittent, 
occurring daily, and lasting about 30 minutes.  Further, he 
testified that his left leg pain caused him to walk with a limp.  
The veteran also described sharp, shooting pains in his spine 
area.  Additionally, he testified that he was taking medications 
for his complaints of pain.  

A VA examination of the spine was accorded to the veteran in 
January 1998.  At this examination, the veteran reported that his 
lower back pain began to radiate into the right hip area in 1996, 
and into the left buttock in October 1997.  The veteran also 
reported that during the past two years his back pain had been 
constant and severe.  Further, the lower back pain reportedly 
increased if he attempted to perform any physical activity, and 
following the onset of cold, damp weather.  On physical 
examination, the examiner noted that the veteran appeared well-
nourished, well-developed, and in satisfactory general health.  
He was alert and cooperative.  However, it was noted that he 
walked slowly and haltingly secondary to lower back pain and 
impaired right and left leg strength.  Mild tenderness was noted 
over the lumbosacral area, and the veteran was noted to have a 
moderate amount of lumbosacral muscle spasm.  The examiner noted 
that the veteran developed moderate pain over the lower back with 
forward flexion of the lumbar spine to 50 degrees, and with 
backward extension of the lumbar spine to 25 degrees.  Further, 
the veteran developed mild pain over the lower back with full 
lateral flexion of the lumbar spine 40 degrees to the left, and 
he developed moderate pain over the lower back with lateral 
flexion of the lumbar spine 25 degrees to the right.  He 
developed moderate pain over the lower back with rotation of the 
lumbar spine 20 degrees to the left, and 30 degrees to the right.  
Elevation of the right and left lower extremities to 30 degrees 
was noted to produce moderate lower back pain with the veteran in 
a reclining position.  Right and left thigh flexion and extension 
motor strength was noted to be 70 percent of normal.  Right and 
left lower leg flexion and extension motor strength and right and 
left ankle dorsiflexion and plantar flexion motor strength was 40 
percent of normal.  No right or left leg sensory deficits were 
noted at the time of the examination.  Patella and Achilles 
reflexes were within normal limits and equal bilaterally.  
Regarding neurologic evaluation, the examiner noted that the 
veteran had impaired right and left lower extremity strength, as 
described above.  The examiner believed that this impairment was 
secondary to lower back pain.  

X-rays of the thoracic and lumbosacral spine taken in January 
1998 were found to be normal.  Regarding the lumbosacral spine, 
these X-rays showed normal lumbosacral alignment.  Vertebral body 
height and disc spaces were maintained.  No fracture or 
dislocation was seen.  No paraspinal mass was identified.  
Phleboliths were noted in the lower pelvis.

In a February 1998 Hearing Officer's decision, the veteran's 
disability rating was increased to 20 percent, effective August 
26, 1996.  The Hearing Officer stated that no attempt would be 
made to differentiate or exclude any of the different objectively 
verified diagnoses pertaining to the lumbar spine.  The objective 
symptoms and limitations stemming from the low back would be 
considered part of the service-connected disability.  Further, 
the Hearing Officer stated that pain was always taken into 
consideration when evaluating the severity of any orthopedic 
condition.  However, the severity of the pain must be supported 
by objective findings.  The Hearing Officer found that while not 
clearly supported by objective findings, the veteran's symptoms 
appeared to support a 20 percent rating under the Diagnostic Code 
for intervertebral disc syndrome.  A higher evaluation was not 
indicated as there was no objective evidence of severe attacks, 
other than constant complaints of pain.  It was stated that there 
would have to be neurological deficit apparent in the form of 
sensory deficits, absent distal reflexes, or other objective 
findings.  The Hearing Officer also found that the limitation of 
motion shown on the January 1998 VA examination was moderate, 
which warranted a 20 percent rating under the pertinent 
Diagnostic Code.  Nonetheless, the Hearing Officer emphasized 
that separate evaluations were not given for limitation of motion 
of the lumbar spine, and for the radiculopathy stemming from the 
lumbar spine.  Rather, the highest evaluation prevailed.  Under 
either Code, the veteran was entitled to no more than a 20 
percent rating.

The RO subsequently received a copy of an August 1998 
Administrative Law Judge decision from the SSA, which held that 
the veteran was entitled to a period of disability commencing in 
March 1997, and to disability insurance benefits under the Social 
Security Act.  In support of this conclusion, the Administrative 
Law Judge found that the veteran had not engaged in substantial 
gainful activity since March 1997.  Further, the medical evidence 
established that the veteran had severe mental and physical 
impairments, including an anxiety disorder, NOS; a history of 
alcohol abuse, in remission; severe low back pain, with 
radiculopathy, secondary to disc herniation at L4-5; 
hypercholesterolemia; and chest pain with abnormal EKG.  The 
Administrative Law Judge referred to VA medical records for 
identification of the veteran's disabilities.  Also noted was a 
report from treating physician Dr. Marzicola, who reported that 
the veteran was markedly limited in the ability to withstand the 
stress and pressures associated with an eight (8) hour work day 
and day to day work activity.  Dr. Marzicola also found that the 
veteran was moderately limited in the ability to understand, 
remember and carry out complex/technical job instructions or deal 
with the public; and mildly limited in the ability to understand, 
remember, and carry out simple job instructions; handle funds and 
maintain attention and concentration for two (2) hour increments 
secondary to an anxiety disorder.  It was further noted that the 
veteran was on medication - Xanax and Tylenol #3 - that lowered 
his ability to concentrate, impaired mental acuity, and caused 
sleepishness.  In spite of these findings, the Administrative Law 
Judge determined that the veteran did not have an impairment or 
combination of impairments that met or equaled any impairment 
listed in Appendix 1, Subpart P, Regulations No. 4.  Therefore, 
disability could not be established pursuant to 20 C.F.R. 
§ 404.1520(d).  Moreover, the Administrative Law Judge found that 
the veteran had the residual functional capacity to perform the 
physical exertion and nonexertional requirement of work except 
for lifting/carrying in excess of 10 pounds; repetitive bending, 
stooping, crouching, crawling, or climbing; dealing with work 
stresses and pressures; dealing with the public; and 
understanding, remembering, and carrying out technical/complex 
job instructions.  However, the veteran was unable to perform his 
past relevant work as a polisher, nurse's aide, machinist, and 
CNC operator.  Additionally, the veteran's residual functional 
capacity for the full range of sedentary work was reduced by 
severe mental impairments and pain.  It was noted that the 
veteran was 36 years old, and had a high school education.  The 
Administrative Law Judge also found that the veteran did not have 
any acquired work skills which were transferable to the skilled 
or semi-skilled work activities of other work.  Based on the 
foregoing, the Administrative Law Judge concluded that the 
veteran's exertional capacity for sedentary work, age, education, 
and work experience would direct a holding of "not disabled."  
However, considering the veteran's additional nonexertional 
limitations within the framework of the pertinent SSA rules and 
regulations, the veteran could not be expected to make a 
vocational adjustment to work which exists in significant numbers 
in the national economy.  For those reasons, the veteran was 
found disabled under the laws and regulations of the SSA.

Additional medical records on file show that the veteran 
underwent a sigmoidoscopy in July 1998 to evaluate bright red 
bleeding.  Overall impression was of internal hemorrhoids, and 
otherwise normal sigmoidoscopy.

The veteran has submitted various statements in which he has 
asserted that he is precluded from substantially gainful 
employment because of his service-connected back disability.  It 
is noted that the RO denied the veteran's claim of entitlement to 
a total rating based on individual unemployability by rating 
decisions dated in November 1998 and April 1999.  In the November 
1998 rating decision, the RO found that the veteran did not meet 
the schedular requirements necessary for entitlement to 
individual unemployability under 38 C.F.R. § 4.16.  Regarding 
extraschedular entitlement, the RO found that the evidence, 
including the August 1998 SSA Administrative Law Judge decision, 
did not show that he met the requirements for individual 
unemployability by reason of his service-connected spinal 
disability alone, nor that he was otherwise precluded from all 
forms of gainful employment.  

In several other statements, the veteran has continuously 
asserted that his service-connected back disorder had been 
misdiagnosed as spondylolisthesis, and that it should be 
identified as spondylolysis.  

Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of examination 
in light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of disability 
in favor of the claimant, 38 C.F.R. § 4.3; where there is a ques-
tion as to which of two evaluations apply, assigning a higher of 
the two where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of use-
fulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also made as to weakened movement, excess 
fatigability, incoordination, and reduction of normal excursion 
of movements, including pain on movement.  38 C.F.R. § 4.45.  The 
intent of the schedule is to recognize painful motion with joint 
or periarticular pathology as productive of disability.  It is 
the intention to recognized actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Under Diagnostic Code 5003, degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint or 
joints involved.

Diagnostic Code 5292 provides for the evaluation of limitation of 
motion of the lumbar spine.  When the limitation of motion of the 
lumbar spine is slight, a 10 percent rating is provided.  When 
the limitation of motion is moderate, a 20 percent rating is 
provided.  When the limitation of motion is severe, a rating of 
40 percent is warranted.

Diagnostic Code 5293 provides for evaluation of intervertebral 
disc syndrome. Intervertebral disc syndrome is assigned a 
noncompensable rating when it postoperative, cured.  A 10 percent 
evaluation is assigned when it is mild.  Moderate symptoms with 
recurring attacks of pain are assigned a 20 percent evaluation.  
Severe symptoms, with recurring attacks and intermittent relief 
are assigned a 40 percent evaluation.  Pronounced symptoms, that 
are persistent and compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings appropriate to the site of 
the diseased disc, with little intermittent relief are assigned a 
60 percent evaluation.  The maximum evaluation available under 
Diagnostic Code 5293 is 60 percent.

Diagnostic Code 5295 provides for the evaluation of lumbosacral 
strain. With characteristic pain on motion, a rating of 10 
percent is provided.  With muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in a standing 
position, a rating of 20 percent is provided.  When severe with 
listing of the whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or some 
of the above with abnormal mobility on forced motion, a rating of 
40 percent is provided.

The degree of impairment resulting from a disability is a factual 
determination and generally the Board's primary focus in such 
cases is upon the current severity of the disability.  Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  

With regard to the veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992).

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, where it 
is found that the disabled person is unable to secure or follow 
substantially gainful occupation as a result of a service-
connected disability ratable at 60 percent or more or as a result 
of two or more disabilities, providing at least one disability is 
ratable at 40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 4.16(a).

It is the established policy of the VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).

A total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  A total disability may or may 
not be permanent.  Total ratings will not be assigned, generally, 
for temporary exacerbations or acute infectious diseases except 
where specifically prescribed by the schedule.  38 C.F.R. § 
3.340(a).

In exceptional cases where the schedular evaluations are found to 
be inadequate, an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities may be approved 
provided the case presents such an exceptional or unusual 
disability picture with related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Analysis.  In general, a veteran's claim of increasing severity 
of a service-connected disability establishes a well-grounded 
claim for an increased evaluation.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  The veteran has asserted that his back 
disorder is more disabling than contemplated by the current 
evaluation.  Therefore, his claim for an increased evaluation is 
well-grounded.  VA has accorded the veteran an examination in 
relation to this claim, provided him with the opportunity to 
present testimony with respect to this claim, and obtained 
medical records pertaining to the treatment he has received for 
his back problems.  There does not appear to be any pertinent 
medical evidence that is not of record or requested by the RO.  
Thus, the Board finds that VA has fulfilled its duty to assist 
the veteran in developing the facts pertinent to his claim.  No 
further assistance to the veteran is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

The evidence on file shows that the veteran's back disorder is 
manifest by no more than moderate limitation of motion.  Although 
Dr. Podesta noted in his October 1996 statement that the veteran 
had exhibited minor limitations in range of motion, at the 
September 1996 evaluation he found the veteran to have full range 
of motion.  Dr. Golden found that the veteran's spinal range of 
motion was "limited to a moderate degree," although it is noted 
that no specific range of motion findings were given.  Further, 
the range of motion findings of the January 1998 VA examination 
shows that the veteran still had good range of motion prior to 
his complaints of pain.  Therefore, the Board finds that the 
veteran does not meet or nearly approximate the criteria for a 
disability rating in excess of 20 percent under Diagnostic Code 
5292.  38 C.F.R. § 4.71a.

With respect to Diagnostic Code 5293, the Board finds that the 
veteran's back disorder is manifest by no more than moderate 
symptoms of intervertebral disc syndrome with recurring attacks.  
As mentioned above, the veteran has reported that he experiences 
constant pain with daily, intermittent attacks of more severe 
pain.  However, the Board finds that the veteran's constant pain 
is not shown to be severe by the objective medical evidence.  For 
example, Dr. Podesta indicated that the veteran responded well to 
treatment for his back pain.  Although Dr. Golden recommended 
restrictions on the veteran's activities, he did note that the 
veteran moved easily on and off the examination table.  The 
January 1998 VA examiner found the veteran to be in general good 
health.  The most recent X-rays and MRI of the lumbosacral spine 
also support the finding of moderate symptoms.  The overall 
impression of the January 1998 X-ray was that of a normal 
lumbosacral spine.  The overall impression of October 1997 MRI 
was that there was evidence of moderate degenerative disease at 
L4-5, with a small radial posterior annular tear, and associated 
small posterior central disc protrusion, most likely representing 
a small disc herniation.  (emphasis added).  Regarding the 
recurring attacks, the Board notes that the veteran testified at 
his December 1997 hearing that the attacks last no more than 30 
minutes.  Therefore, the Board concludes that the veteran does 
not meet or nearly approximate the criteria for a disability 
rating in excess of 20 percent under Diagnostic Code 5293.  
38 C.F.R. § 4.71a.

The evidence does not show that the veteran's back disorder is 
manifest by severe symptoms of lumbosacral strain with listing of 
the whole spine to opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, loss 
of lateral motion with osteoarthritic changes.  Granted, the 
evidence does show narrowing or irregularity of the joint space, 
specifically at L4-5 and some evidence of the same at L5-S1.  
However, there is no evidence of abnormal mobility on forced 
motion.  Consequently, the veteran does not meet or nearly 
approximate the criteria for a disability rating in excess of 20 
percent under Diagnostic Code 5295 either.  38 C.F.R. § 4.71a.

The Board notes that it has taken into consideration the 
requirements of 38 C.F.R. §§ 4.40, 4.45, and 4.59, and has 
determined that they do not permit a schedular rating in excess 
of 20 percent.  These regulations are applicable since the 
veteran's disability is manifest by pain with resulting 
functional impairment of his back.  Despite these subjective 
complaints, the record does not contain evidence by which it can 
be factually ascertained that there is functional impairment 
attributable to the back disorder which would warrant a rating in 
excess of the 20 percent rating currently in effect.  Therefore, 
the factors to be considered pursuant to 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 do not provide any basis for a rating in excess of 20 
percent.

As noted above, the veteran has submitted various statements in 
which he has contended that his service-connected back disorder 
had been misdiagnosed as spondylolisthesis, and that it should be 
identified as spondylolysis.  However, the Board finds that this 
is irrelevant in the instant case.  In adjudicating the veteran's 
claim for an increased disability rating, the Board has 
considered all evidence of the veteran's back impairment to be 
the result of the service-connected disability.  As shown by the 
February 1998 Hearing Officer's decision, the RO has also 
adjudicated the veteran's claim in this manner.  The simple fact 
is that the veteran does not meet or nearly approximate the 
criteria for a disability rating in excess of 20 percent under 
any of the Diagnostic Codes for evaluating back disabilities; he 
would not be entitled to a higher rating simply by identifying 
his disability as spondylolysis instead of spondylolisthesis.

The Board further notes that the veteran has also contended that 
he should be awarded a total rating based on individual 
unemployability due to his service-connected back disorder.  In 
VAOGCPREC 6-96 (August 16, 1996), VA General Counsel stated that 
in determining whether a claim for a total rating based upon 
individual unemployability under 38 C.F.R. § 4.16 is raised by 
the record, the primary consideration is whether the record 
contains assertions or evidence that the claimant is unable to 
secure or follow a substantially gainful occupation due to his or 
her service-connected disabilities.  Moreover, the General 
Counsel stated that in such instances where the appealed issue 
concerns entitlement to an increased rating for a service-
connected disability, the Board would have jurisdiction to 
address as a component of the increased rating claim, the 
question of entitlement to a total rating based upon individual 
unemployability provided the claim is based solely upon the 
disability or disabilities which are the subject of the increased 
rating claim.  The evidence shows that the veteran's back 
disorder is his only service-connected disability, and he has 
alleged that he is precluded from substantial, gainful employment 
solely due to this disability.  Therefore, the Board has 
jurisdiction to adjudicate the veteran's claim of entitlement to 
a total rating based on individual unemployability even though 
the evidence does not show he perfected a timely substantive 
appeal to the denial of this claim by the RO in the November 1998 
and April 1999 rating decisions.

As mentioned above, the veteran's back disorder is his only 
service-connected disability.  For the reasons stated above, the 
Board has concluded that the veteran is not entitled to a 
disability rating in excess of 20 percent for his back disorder.  
Consequently, the veteran does not meet the percentage standards 
set for in 38 C.F.R. § 4.16(a) for a total disability rating 
based on unemployability.  However, the veteran may still be 
granted a total rating under the provisions of 38 C.F.R. 
§§ 3.321(b)(1) and 4.16(b) on an extraschedular basis.

To summarize the evidence above, the record shows that the 
veteran's only service-connected disability is his back disorder.  
The veteran has a high school education, and is currently 37 
years old (he was born in October 1961).  His work experience 
includes work as a polisher, nurse's aide, machinist, and CNC 
operator.  The evidence on file shows that he has not worked 
since March 1997.  Further, he has been found to be disabled by 
the SSA and to be entitled to SSA disability benefits beginning 
in March 1997.  Medical evidence of record reflects that the 
veteran continues to suffer from his service-connected back 
disorder, and that he is also suffering from alcohol abuse in 
remission; pain disorder; hypercholesterolemia; right hip pain; 
atypical chest pain with abnormal EKG; internal hemorrhoids; and 
an anxiety disorder, NOS.  Furthermore, the report of Dr. 
Marzicola, noted in the August 1998 SSA Administrative Law Judge 
decision, shows that the veteran's anxiety disorder has rendered 
him markedly limited in the ability to withstand the stress and 
pressures associated with an 8 hour work day and day to day work 
activity inasmuch as the anxiety disorder limits his ability to 
understand, remember and carry out job instructions or deal with 
the public or handle funds and maintain attention and 
concentration.

The Board notes that the law and regulations, as stated above, 
allow for the grant of a total disability rating for compensation 
purposes when a veteran is unable to secure substantially gainful 
employment due to service-connected disability.  The Board must 
consider whether the veteran is unemployable due to the 
disability for which service-connection has been established in 
light of the veteran's employment history, educational and 
vocational attainment and all other factors having a bearing on 
his ability to obtain and maintain substantially gainful 
employment, except for his age.  38 C.F.R. § 4.19.  The Board has 
considered such factors as defects in physical or mental 
endowment preventing the usual amount of success in over-coming 
the handicap of disability and the effect of combinations of 
disability.  38 C.F.R. § 4.15.  It is evident that the veteran's 
anxiety disorder profoundly affects his ability to function, and 
that he has been treated in the past for numerous other 
nonservice-connected physical disabilities.  The Board must focus 
on the impairment due to the service-connected disabilities.  
38 C.F.R. § 3.321(b)(1).

In considering whether the veteran is entitled to a total rating 
for compensation purposes, the Board has considered the veteran's 
statements that he is unemploy-able, as well as the medical 
records which indicate that the veteran is disabled due to a 
number of physical and mental conditions.  Although the veteran 
has been granted Social Security benefits, it is not shown that 
all substantially gainful employment is precluded as the result 
of the service-connected disability.  As mentioned above, the 
Administrative Law Judge found that the veteran still had the 
residual functional capacity to perform the physical exertion and 
nonexertional requirement of work except for lifting/carrying in 
excess of 10 pounds; repetitive bending, stooping, crouching, 
crawling, or climbing; dealing with work stresses and pressures; 
dealing with the public; and understanding, remembering, and 
carrying out technical/complex job instructions.  The Board notes 
that, pursuant to Dr. Marzicola's report, a number of those 
restrictions are due to the anxiety disorder.  

Regulations cited above clearly provide that the use of 
manifestations not resulting from service-connected disease in 
establishing the service-connected evaluation is to be avoided 
and that neither age nor nonservice-connected disability are for 
consideration in determining whether the veteran is entitled to a 
total rating based on individual unemployability.  38 C.F.R. 
§§ 4.14, 4.16, 4.19.  The veteran's back disorder is his only 
service-connected disability.  The evidence on file reflects that 
the veteran's nonservice-connected disabilities clearly 
contribute to the veteran's unemployability.  However, the Court 
has noted that "[o]nly service-connected disabilities may be 
considered in determining 'extra-schedular' ratings for 
unemployability."  Tripp v. Derwinski, 3 Vet. App. 173, 176 
(1992).  For the reasons stated above, the medical evidence on 
file has shown that the veteran's back disorder warrants no more 
than a 20 percent disability rating. 

In view of the above, the Board finds that the veteran is not 
precluded from substantially gainful employment as the result of 
his service-connected back disorder.  In reaching the above 
determination, the Board has considered the veteran's employment 
history, educational and vocational attainment and all other 
factors having a bearing on his ability to obtain and maintain 
substantially gainful employment, except for his age.  The Board 
has also considered Parts 3 and 4 of 38 C.F.R., but does not find 
any regulatory provision that would be applicable to the facts in 
this case that would warrant a higher evaluation.  Specifically, 
there are no exceptional or unusual features present what would 
warrant an extraschedular evaluation.  38 C.F.R. §§ 3.321(b), 
4.7; see Fisher v. Principi, 4 Vet.App. 57, 60 (1993).  The 
weight of the most credible and probative evidence being clearly 
against the claim, the doctrine of reasonable doubt may not be 
applied.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a disability rating in excess of 20 percent for a 
back disorder is denied.

Entitlement to a total rating based on individual unemployability 
due to service-connected disability is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

